—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated March 13, 1998, which dismissed the proceeding.
*513Ordered, that the judgment is affirmed, without costs or disbursements.
Habeas corpus relief is not available to the appellant because he failed to establish that the granting of the writ would result in his immediate release (see, People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648; People ex rel. Brettschneider v Warden, 253 AD2d 729).
The appellant’s remaining contentions are without merit. Joy, J P., Friedmann, Schmidt and Smith, JJ., concur.